Title: To John Adams from Jonathan Jackson, 10 August 1785
From: Jackson, Jonathan
To: Adams, John


          
            Dear Sir
            Boston 10th Augst 1785
          
          I had the pleasure of receiving your Letter from Paris of the 18th. March just before I embarked from Ireland for America— but had not the pleasure till my Arrival here of being informed that you were appointed Minister to the Court of London where we are told that you are removed with your Family & where I expect this to meet you Since my Arrival which was in May I have postponed writing to you expecting from week to week to see your Son John whom Mrs Adams in her obliging PS to your Letter informed me was to leave France in that month— he is arrived at N York I find & Deacon Smith tells me is every day expected here— Our passage out was a short & agreeable one excepting the Sickness & Death of young Temple with the Smallpox— I had the pleasure of finding my Family & friends all well, & of finding many of yours interested in the Enquiry how I had left you & your Family—
          We have had here a Change in the Administration, if the putting out one Govr & putting in another can be said to constitute a Change—& I dont see but it was as quietly conducted as Changes in the Administration where you are are managed or more so—& the parties now out are of as little consequence as generally there—& some of the knowing ones here say will never get in again—& that you know cannot always be predicated of English Outs—
          But as I went away so have I returned tired of Politics & willing to leave them to any who know how to manage them—only with the Reserve of my share of personal Liberty, which I must confess that I am still more fond of since visiting Europe where so few have any liberty at all. wishing at the same time as they have it here so abundantly in their power they would manage with Policy enough to be Dupes to no foreign Influence however foolish they might behave among themselves— This may be like a Family pride which is natural perhaps to all of us, we don’t wish others should interfere in the Disagreements in our own small Societies— I could wish to see a more laudable Pride in the Constituents of our new Republic— they appear to me composed of a strange mixture of Haughtiness & independant principles on the one hand—neither willing to manage themselves nor to devolve sufficient power into proper hands to manage their Affairs for them, & on the other hand so devoted to the pursuit of Gain & to their own personal private Interest as in general to be quite regardless how or by whom their public Affairs are conducted— Nothing perhaps but general Calamity will move the people or ever does to feel & to exert themselves— every year convinces me more & more that we in this Country are young in the Science of Politics, & with the fairest opportunity to found a most permanent Government, disinterested in it’s Management excepting for the public Good, we are still liable & much exposed to missrearing the fair Fabric, or when raised to have it marred & despoiled, owing to the little paltry passions which govern us & which at the same time we are ashamed to avow— Mankind are a strange Compound make the best of them, & notwithstanding their vapouring about Liberty & the high Relish they profess to have for it, I begin to doubt if one in an hundred of them have any genuine principles of the Matter inherent in them, or know wherein it consists, or when obtained how to enjoy it— perhaps this ever has & ever will be the Case & without some Patriot to step in, to direct & to inspire, like an Herd without a Leader they will stray & wander one knows not where— We want an Exemplum Regis as your Expression is in your last Letter, or something which will concenter our Veiws & lead them to a fixed point, an Object worth pursuing— this the People at large never were & never will be able to find out & to pursue—it must be the Business of a few—& made their Business both from Motives of Interest & of Ambition— Congress as at present appointed never appeared to me competent to this Business— they have not sufficient Stability collectively or individually— there is not permanency enough in their Appointment to induce them generally to qualify themselves for their Employment—to take it up & follow it as a Business— there has appeared to me ever since I have known our public Affairs, a capital Defect thrôout our Appointments— that of too loosely appointing—not permanently enough to make public Business worth their full Attention—& on the side of the People not requiring their whole Attention paying them properly for it & thereby creating a Responsibility in all Men put into Office— did our Institutions tend more or sufficiently to this point, fewer Men as Managers would then answer our Purpose—& if I am not mistaken every well managed Government in Europe perhaps thrô out the World is actually conducted by a Few— this is an Art of governing we have not arrived at but ’till we do I despair of good Government— The Representation in Congress has always been a very unequal one in my opinion—a present great Evil & an increasing one—which while it continues will of necessity require their Affairs to be managed by Party & Cabal— but the present greatest Evil is the total Inefficiency in the present fœderal Head as now endowed with Power, to pay or even to promise any thing & the consequent Disease in all their Actions neither themselves feeling strong nor others considering them so— Two principles both strongly rooted in us all, will I fear tend to the Continuance of this Evil—the one apparently a good one in Republicans, the Fear of trusting too much power in the hands of the Individuals who are to govern—the other a Lothness too common in all ranks to pay their just Dues, & by it to support public Credit— this principle is too operative every where, & may in some Instances produce the appearance of the other—
          To have our fœderal Government well organized & balanced anew, to determine the Objects worthy their Pursuit & to pursue them, would require the Combination of a few of the ablest & best Men thro’ the States, and yet such Combination must not appear, or the Jealousy of proud Individuals not in the Party will like the Dog in the Manger defeat it—but I fear we are too young & inexperienced sufficiently to have balanced our Interests, & too jealous if we could systematize a plan to have Confidence enough in each other to pursue it to Effect—
          When in England I felt in a degree provoked with them at their apparent Indifference to meet us or to treat with us, tho’ it was not difficult to account for their Conduct if only from their feelings— yet when returned here as soon as I found a Commission had gone forward to their Court, it appeared to me our best Policy was to wait the Event of that Approach on our side, & of their Consul General to us, & the consequence of such Impressions as our Minister might effect among them, rather than by harsh Expedients & yet feeble ones—(when unaccompanied by the other States—whom too we may alarm by first moving by ourselves in these measures—) to irritate that haughty Spirit which cannot yet brook our Seperation, & can feel no Comfort in the Reflection that the Fault lays with themselves—besides it is giving their Negotiators the Oppy to say—“what signifies our Treating with you as the Negotiator of Congress when your seperate Sovereignties take upon them national Acts & may contravene our Treaty as soon as it is agreed upon”— there may be too much Colour for all this from what has already been practised since your Treaty of Novr 1782— I drop’d these Hints to a few of our Politicians since my Return—but being out of the Line & wishing never again to be in it, or feel too anxious about it, my small Voice was scarcely heard—
          I must confess myself so selfish as to wish for the remainder of my Life to see days of Ease & Peace in our Country—& if we have Discretion enough rightly to improve them it is a Rest from which we may rise with increased Strength— still if Britain & all Europe are so jealous of us, as to combine to cramp us & sink us if possible, I feel not a Disposition tamely to submit, but having gone thus far would finish the Course by a manly Opposition to the last, & ’till we prevail, or a total Extirpation finishes us— but this is an Enthusiasm which does not generally prevail & I fear is not now to be excited—& should any thing soon call for great & spirited Exertions in the people of this Country, from the lowness of public Credit & the want of Confidence in any public Measures which could be proposed by the Government which subsists, I fear they would too tamely submit to foreign Influence, or at least put themselves under the Direction of those who with specious Art would promise fair but would entrap & deceive them—
          The picture I have now drawn is a gloomy one & may in part be the Creature of my own Imagination, still I wish my good sir it may be in your power to brighten our Prospects & dispel my Fears— none here I beleive doubt your Inclination to do it, & I know of none who doubt your Abilities if it can be done— much I know is expected by many, & if you should not succeed equal to the sanguine Expectations of some, you have friends who will attribute it to the just Cause—
          I suppose you must have seen Mr Temple before his Departure from England if he has yet left it— this will be no Disadvantage to either side perhaps—you have a right to his Confidence & if I am not mistaken can influence his Opinion, as much as he has a right to either with you— if he be not gone please to present my Compliments & [the same] to Mrs Temple— Mrs Adams & your Daughter will I hope accept of my most affectionate Compliments & of Mrs Jackson’s— I hope the Ladies like England as well as France at least— our likeness of Language may lead to some Gratifications which they could not have in so high a degree there—but to pass current at the British Court they may perhaps have almost to learn a new Language—at least in Accent & pronunciation—
          At your Leisure I will hope now & then to hear from you— it will always give me pleasure to hear that you & your Family are in Health & Enjoy themselves— it will also give me pleasure to hear that your Success bears some proportion to our Wishes & the Expectations of many—being with very great respect & esteem— / Dear Sir / your friend & most obedt Servt
          
            J Jackson
          
        